—In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Bell, J.), dated January 8, 1992, which, after a nonjury trial on the issue of liability only, dismissed the claim.
Ordered that the judgment is affirmed, without costs or disbursements.
The claimant, while visiting her daughter, an inmate at the Taconic Correctional Facility, slipped and fell on some pizza sauce which was on the floor of the visiting room. She contends that her fall resulted from the negligence of the State of New York in failing to remove the pizza sauce from the floor prior to her fall. However, a reasonable view of the evidence allowed the court to find that the claimant did not prove that the State had either actual or constructive notice of the dangerous condition and that it had unreasonably failed to correct it (see, Lewis v Metropolitan Transp. Auth., 64 NY2d 670; see also, Bogart v Woolworth Co., 24 NY2d 936, 937; cf., Matter of Fasano v State of New York, 113 AD2d 885, 887-888). Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.